24Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 6, 7, 12, 13, 16, 18-21, 24-25, 28-29, and 34-38 are all the claims.
2.	Claims 17, 26, 30 and 32-33 are canceled, Claims 1, 12-13, 16, 18, 21, 24-25 and 31 are amended, and new Claims 34-38 are added in the After Final Response of 5/16/2022. 
3.	Claim 35 is amended by Examiner’s Amendment below.
4.	The amendment to the specification of 5/16/2022 has been considered and entered.
5.	Clams 1, 6, 7, 12, 13, 16, 18-21, 24-25, 28-29, and 34-38 are all the claims under examination.

Withdrawal of Objections
6.	The objection to Claims 1 and 24 because of informalities is withdrawn.
a) The objection to Claim 1 is withdrawn in view of Applicants amendment to bring the claim into consistency for the phrase “comprising.”
b) The objection to Claim 24 (and dependent claims thereof) because the claim references to two sets of claims to different features (MPEP 608.01(n)) is withdrawn. Applicants have amended the claim to depend from Claim 1.



Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 1, 6-7, 12-13, 16, 18- 21, 24-26, 28-29 and 31-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	a) Those pending claims of Claims 1, 6-7, 12-13, 16, 18- 21, 24-26, 28-29 and 31-32 are amended to refer to the sequence of a SEQ ID NO_.
	b) Claims 12-13, 16 are amended to clarify the complex comprises an antibody conjugate comprising at least a first and second antibody and the second of which recognizes an effector cell.
	 c) Claim 31 is amended to clarify the bispecific antibody complex to the effector cell.

Claim Rejections - 35 USC § 112, fourth paragraph
8.	The rejection of Claim 25 is withdrawn in view of the amendment to delete the nucleic acid sequences that are not otherwise recited in Claims 1 and 24 and from which Claim 25 depends. 

Claim Rejections - 35 USC § 112, first paragraph
Written Description
9.	The rejection of Claims 21 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claim and withdrawn for the pending claim. 
	Claim 21 is amended to distinguish the antibody formats encompassed under elements a’-c’.

EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tamsen Barrett on 5/24/2022.
The application has been amended as follows: 
35. (Currently amended) The nucleic acid according to claim 34, comprising any one of following sequences (A) to (C): 
(A) the nucleic acid sequence of SEQ ID NO: 3 and the nucleic acid sequence of SEQ ID NO:5;107499898.1Page 5 of 12U.S. Ser. No. 16/320,587Atty. Dkt. No. HIRO.P0005US/1001056700
(B) the nucleic acid sequence of positions 448 to 780 of SEQ ID NO: 36 and the nucleic acid sequence of positions 76 to 378 of SEQ ID NO: 36; or
(C) the nucleic acid sequence of positions 64 to 390 of SEQ ID NO: 38 and the nucleic acid sequence of positions 76 to 378 of SEQ ID NO: 40.

REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance:
a) Claim 35 is amended to correct a minor typographical error.
b) The invention is drawn to a novel and non-obvious monoclonal antibody (clone H4.025; HCDR3 sequence “CARDGVYGYHAMDCW”) that specifically binds to an extracellular domain protein of a human B7-H4 protein; an "anti-B7-H4 antibody-effector cell complex" in which the monoclonal antibody and an effector cell are bound in order to enhance the antibody- dependent cellular cytotoxicity of the monoclonal antibody; a bispecific antibody comprising an antigen recognition region of the monoclonal antibody and an effector cell antigen recognition region; and nucleic acids encoding and transfected into host cells.
c) The search of both protein and nucleic acid sequences identified in the claimed subject matter is found to be free from the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Claims 1, 6, 7, 12, 13, 16, 18-21, 24-25, 28-29, and 34-38 are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643